Citation Nr: 1705913	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-31 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a combined rating in excess of 40 percent for a left knee disability.

3.  Entitlement to a combined rating in excess of 30 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to May 1971 and from February 1972 until his retirement in July 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a videoconference hearing was held before the undersigned; a transcript is in the record.  In March 2013, December 2015 and April 2016, the Board remanded these matters for additional development.  


FINDINGS OF FACT

1.  A back disability, to include arthritis, was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that such disability is related to his service or was caused or aggravated by a service-connected disability.

2.  Prior to August 19, 2016, the Veteran's left knee disability was manifested by flexion limited to no less than 90 degrees; extension limited at no more than 10 degrees; and there was no clinical evidence of instability; from that date it has been manifested by frequent episodes of locking, pain and effusion.

3.  Prior to August 19, 2016, the Veteran's right knee disability was manifested by flexion limited to no less than 100 degrees and normal extension; and there was no clinical evidence of instability; from that date, it has been manifested by frequent episodes of locking, pain and effusion.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The Veteran's left knee disability warrants staged combined ratings of 40 percent (but no higher) prior to August 19, 2016; and 50 percent (but no higher) from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.71a, Diagnostic Codes (Code) 5257, 5258, 5260, 5261 (2016).

3.  The Veteran's right knee disability warrants staged combined ratings of 30 percent (but no higher) prior to August 19, 2016; and 40 percent (but no higher) from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.71a, Diagnostic Codes (Code) 5257, 5258, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in April 2008, December 2015 and May and June 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded VA examinations to determine the existence/etiology of a back disability and the severity of his bilateral knee disabilities.  December 2015 and June 2016 RO letters asked the Veteran provide to information concerning treatment he had received for his back prior to service.  No evidence was provided.  In August 2016 he stated he had no additional evidence to submit.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the November 2012 videoconference hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate these claims.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in a March 1967 (prior to induction) report of medical history, he denied recurrent back pain; the spine was normal on clinical examination.  In November 1968, he complained of low back pain and an inability to bend.  It was noted that he had a previous such episode about two years prior when he was seen by a private physician with a diagnosis of a slipped disc.  He was treated with a back brace and bed rest for ten days.  Examination found a moderate muscle spasm.  He had difficulty straightening his back.  Straight leg raising was positive bilaterally.  He complained of back pain in April 1970.  No findings concerning the back were recorded.  In December 1974, the Veteran complained of low back pain after heavy lifting.  Examination found decreased forward bending.  There was no radiation of pain.  The impression was strain of the lumbar musculature.  In May 1981, he complained of back pain since February.  Examination found limited back motion.  There was no spasm.  The impression was possible muscle tear.  In February 1982, he stated that he had been in a car accident that morning.  Trauma to the mid-back was noted.  Examination found tenderness to palpation over the spinous process at L2.  There was a palpable spasm.  The impression was degenerative joint disease of the spine.  A March 1987 CT scan of the lumbar spine was negative.  The Veteran denied recurrent back pain in a report of medical history in June 1988.  Examination of the spine was normal.  

The Veteran submitted a claim for VA compensation benefits in October 1988.  There was no mention of a back disability.

VA outpatient treatment records show that September 2000 magnetic resonance imaging (MRI) of the lumbar spine showed spinal stenosis.  There was a clinical history of back strain, left foot paresthesia and possible herniated nucleus pulposus.  

On May 2002 VA neurological examination, the Veteran stated he had occasional back discomfort, but did not have any symptoms that might indicate lumbosacral radiculopathy.

In July 2007, the Veteran was seen in a private facility and stated that two days prior he fell off a ladder and landed on a metal chair on his left posterior chest/flank/back.  He had exquisite point tenderness at the costovertebral angle over ribs 10-11.  Examination of the back found no vertebral tenderness.  The diagnosis was left rib fracture.  In September 2007, he complained of back pain that had its onset three days prior.  He denied any injury, and said he woke up with pain.  

On April 2008 VA joints examination, the Veteran stated he had constant bilateral knee pain.  He said the pain was getting worse, and that his symptoms also included weakness and fatigability.  Examination found he ambulated with a limp favoring his left lower extremity.  His gait was steady, and he did not use any assistive device.  Right knee range of motion was from 0 to 110 degrees with pain.  Left knee range of motion was from 0 to 120 degrees.  In each knee, there was objective evidence of painful motion and guarding of movement, but no edema, effusion, instability, tenderness, redness, heat or abnormal movement.  McMurray's test was negative.  There was 2+ laxity on anterior cruciate ligament testing in the right knee, and 1-2+ in the left knee.  There was mild to moderate functional loss with additional limitations due to repetitive use testing.  The diagnoses were status post multiple surgical procedures in the left knee for torn medial and lateral meniscus and torn anterior cruciate ligament, and status post right knee arthroscopic surgery for a torn meniscus with medial meniscectomy.  

In July 2009, F.H. Schildgen, M.D. stated that he had treated the Veteran the previous month for low back and left knee pain.  He noted the Veteran had spontaneously developed severe low back pain.  Examination of the left knee was consistent with degenerative arthritis.  X-rays of the lumbar spine showed severe arthritic deterioration and degenerative disc disease.  

On March 2010 VA general medical examination, the Veteran stated he was unable to crawl or get up from a prolonged sitting position.  Examination found that ranges of motion were 0 to 100 degrees in the right knee, and 10 to 95 degrees in the left.  There was pain at 110 degrees in each knee.  There was no change in the range of motion after three repetitions.  There was no fatigability, weakness,  incoordination lack of endurance, incoordination effusion, instability, abnormal movement or guarding of movement in either knee.  There was no gait disturbance noted.  There was no unusual shoe wear pattern that would indicate abnormal weight bearing.  The impression was bilateral knee degenerative joint disease.  The examiner stated the Veteran was likely to be limited with squatting, kneeling, crawling and prolonged walking and standing.  

VA outpatient treatment records show that in August 2009, the Veteran stated he landed on his back following a recent fall, and was evaluated at a local emergency room, treated and released.  He felt that the fall was related to his left leg giving out, which was likely related to his L4-5 herniated nucleus pulposus.  In November 2009, it was noted he had a long-standing history of back pain secondary to multiple falls.  He had most recently fallen off a 12-foot ladder because his left knee "just gives out."  He again noted left knee pain/instability in December 2009.  Examination of the left knee found that active range of motion was 10 to 120 degrees.  There was no instability to valgus stress.  In September 2010, he said his knees were more bothersome than usual and requested an increase in his medication.  

On April 2013 VA examination of the back, the examiner stated that she reviewed the Veteran's records.  She noted that he was first seen in "200" with left foot numbness, and had received been treatment in 2009 after falling from a ladder.  
X-rays at that time were negative.  The diagnoses were lumbar spine degenerative joint disease and degenerative disc disease and herniated disc.  The examiner opined that there was no medical evidence to support a conclusion that the Veteran's low back disability was a result of or aggravated by his service-connected bilateral knee disability, or that it is related to service.  She noted the Veteran's treatment for back complaints in 1974.  She stated that the June 1988 retirement examination did not show any back problems, and that the Veteran denied having any at that time.  The examiner opined that it was more likely that his low back disability was related to his work in construction for 40 years, and that the acute episode in 2009 was also likely related to his work.  

On April 2013 VA examination of the knees, the Veteran stated he had chronic pain.  He denied locking or giving way.  Examination showed that range of motion of each knee was 0 to 100 degrees, with pain at the end of motion.  He was able to perform repetitive use testing with no additional limitation of motion.  The functional loss in each knee consisted of less movement than normal, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing and weight bearing.  There was tenderness or pain to palpation bilaterally.  Muscle strength testing was 5/5 bilaterally.  Joint stability tests were normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation in either knee.  The examiner noted that the Veteran had frequent episodes of joint pain.  The diagnosis was bilateral degenerative joint disease.  The examiner stated the Veteran had moderate functional impairment as a result of decreased range of motion and chronic pain that was worse with activity.  

In December 2015, a VA provider stated that she reviewed the Veteran's records.  She summarized the records, including the STRs.  Based on a review of the records she opined that it was less likely as not that the Veteran's low back disability, diagnosed in 2000 as lumbar spine degenerative joint disease, degenerative disc disease and herniated disc was incurred in or aggravated by service or in the first post-service year.  She noted that lumbar strain was diagnosed during active duty in 1968 and 1974, without evidence of residuals and that military physical examinations in February 1972, October 1975 and June 1988 were unremarkable.  She also opined that it was less likely than not that the Veteran's low back disability was caused or aggravated by the Veteran's service-connected bilateral knee disabilities.  She stated that there were multiple notations that he had fallen from a ladder while carrying shingles at work as a roofer, and [the notations] did not state that the falls were a result of his knees.  It was more likely that his low back disability was related to his age and work in construction for over 40 years.

On August 2016 VA back examination, the examiner reviewed and summarized the Veteran's records.  The diagnoses were lumbar spine degenerative disc disease and lumbar spondylosis.  She opined that there was a lack of evidence that any of the Veteran's lumbar disabilities were related to or caused or aggravated by his service-connected knee conditions.  

On August 19, 2016 VA knee examination, the Veteran stated that his pain flared to 6-7/10 with walking, kneeling, bending, standing and using stairs, and that he had associated instability, weakness, fatigue and lack of endurance.  Right knee range of motion was from 15 to 95 degrees.  Left knee range of motion was 10 to 90 degrees.  There was pain with weight bearing, crepitus and evidence of localized tenderness or pain on palpation in each knee.  He was able to perform repetitive use testing in each knee with no change in the range of motion, but pain, fatigue, weakness and lack of endurance were present.  It was noted that pain, weakness, fatigability or incoordination in each knee significantly limited functional ability with repeated use over a period of time.  Muscle strength testing was 5/5 bilaterally.  There was no ankylosis or muscle atrophy.  There was disturbance of locomotion bilaterally.  No history of recurrent subluxation was noted in either knee, but there was slight lateral instability in each knee.  Lachman's test, posterior drawer test, medial instability and lateral instability were 1+ in the right knee.  The same findings were present in the left knee, except that lateral instability was 2+.  It was noted the Veteran had frequent episodes of joint locking, joint pain and joint effusion in each knee.  He used a brace regularly.  The functional impact of his bilateral knee disabilities was that he had difficulty with bending, kneeling, squatting, prolonged walking/standing or using stairs.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran's STRs confirm that he was treated on several occasions for complaints involving the low back.  In November 1968, he stated that was treated for similar problems prior to service, and that a slipped disc was diagnosed.  (Despite several requests from the VA, the Veteran has not provided the necessary information that would enable VA to attempt to obtain these records.  Thus any records of such treatment are deemed unavailable.)  

The Veteran was apparently last treated during service for low back complaints following a motor vehicle accident in February 1982.  While it was then stated he had degenerative joint disease of the spine, that diagnosis was not based on X-rays.  A CT scan of the lumbar spine five years later was negative, and the Board finds that the diagnosis of degenerative joint disease in 1982 was not confirmed and lumbar spine degenerative joint disease was not shown.  Notably, he denied having recurrent back pain on the June 1988 service retirement examination, and a clinical evaluation of the spine at that time was normal.  There is no evidence in the record that the Veteran sought treatment for any back complaints for approximately 12 years following service.  

Accordingly, the evidence does not support that a current back disability was manifested in service and has persisted since.  As there is no evidence that arthritis was manifested in service or in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

The Veteran alternatively contends that service connection for a back disability is warranted on a secondary basis.  He states that his knees have given out, causing him to fall which caused or, at a minimum, aggravated his back disorder.  This is, in part, a factual question (i.e. whether causality is demonstrated factually) and, in part, a medical question (i.e. whether the Veteran's knees were unstable to a degree causing spontaneous falls).  The factual evidence does not support the Veteran's claim.  First of all, when the falls occurred any knee instability was mild.  Second,, that the Veteran was on a ladder weighs against his claim, as presumably a person with significantly unstable knees would not be climbing ladders.  Being on a ladder (carrying shingles) was the proximate cause of his falls, not his knee disability.  

The preponderance of the evidence is against a finding that the Veteran's back disability was incurred in service or is secondary to a service-connected disability.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.


	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 30 percent rating is to be assigned when flexion of the leg is limited to 15 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5260.

A 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees; a 40 percent rating when extension is limited at 30 degrees; a 30 percent rating when extension is limited at 20 degrees; a 20 percent rating when extension is limited at 15 degrees; a 10 percent rating when extension is limited at 10 degrees; and a 0 percent rating when extension is limited at 5 degrees.  38 C.F.R. § 4.71a, Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

A 30 percent rating is to be assigned for other knee disability manifested by recurrent subluxation or instability when severe; a 20 percent rating when moderate.  38 C.F.R. § 4.71a, Code 5257.

A 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Code 5258.

In addition to separate ratings being assignable for arthritis with limitation of motion and for instability, separate ratings may also be assigned for compensable limitations of flexion and extension of a knee.  VAOPGCPREC 9-2004.  

	Left knee 

The Veteran's left knee disability is rated 40 percent combined based on a formulation of 30 percent under Code 5257 (for instability), and 10 percent under Code 5003 (for arthritis with painful motion).  

The Board will first address whether a higher rating is warranted based on limitation of motion of the left knee.  At no time is left knee flexion shown to have been less than 90 degrees (which is noncompensable).  Similarly, extension has not been limited at  more than 10 degrees (consistent with a 10 percent rating).  Since ankylosis is not shown, there is no basis for rating under Code 5256.

30 percent is the maximum rating under Code 5257.  Consequently, analysis must turn to consideration of other Codes to determine if a higher rating may be assigned.  

April 2008 and March 2010 VA examinations found no effusion, and the April 2013 VA examination found no locking.  On August 19, 2016 VA examination, however, it was noted that the Veteran had frequent episodes of joint locking, joint pain and joint effusion.  Such findings warrant a separate 20 percent rating under Code 5258 from August 19, 2016, the date of the VA examination.  Since each of the three separate ratings contemplates distinct manifestations of knee pathology which do not overlap with each other, the award of such ratings does not constitute pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, from August 19, 2016, a combined rating of 50 percent is warranted.  See 38 C.F.R. § 4.25.

	Right knee 

The Veteran's right knee disability is rated a combined 30 percent, based on a formulation of 20 percent under Code 5257 (for instability) and 10 percent under Code 5003 (for arthritis with painful motion).  

September 2008, March 2010 and April 2013 VA examinations found normal extension of the right knee.  Flexion was limited to 100 or 110 degrees (which is noncompensable).  

The 2008, 2010 and 2013 VA examinations did not find instability.  It was specifically noted on the April 2013 examination that joint stability tests were normal.  There was no subluxation.  

Thus, prior to the August 19, 2016 VA examination, there was no basis for a combined rating in excess of 30 percent for the Veteran's right knee disability.  

The August 19, 2016 VA examination found extension limited at 15 degrees, warranting a 20 percent rating.  A 30 percent rating requires extension limited at 20 degrees, which is not shown.  This examination also found slight lateral instability of the right knee and no recurrent subluxation.  Such findings do not warrant a higher rating under Code 5257 as no more than moderate impairment was found.  

The Board finds that a separate 20 percent rating is warranted under Code 5258 for frequent episodes  of joint locking, joint pain and joint effusion, as demonstrated on the August 19, 2016 VA examination.  Since each of the three separate ratings contemplates distinct manifestations of knee pathology which do not overlap with each other, the award of such ratings does not constitute pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, from August 19, 2016, a combined rating of 40 percent is warranted.  See 38 C.F.R. § 4.25

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and the related impairment shown associated with the right and left knee disabilities are encompassed by the ratings assigned.  The Veteran has not alleged any manifestations or functional impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record does not suggest, nor has the Veteran alleged, that his bilateral knee disabilities prevented him from being gainfully employed prior to January 19, 2010 (from which date a total rating based on unemployability has been assigned based on examination on that date).  Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability rating was not raised in the context of the instant claim for increase prior to January 19, 2010.


ORDER

Service connection for a back disability is denied.

A combined rating in excess of 40 percent for left knee disability prior to August 19, 2016 is denied; an increased (to 50 percent) combined schedular rating is granted for the left knee disability from August 19, 2016, and subject to the regulations governing payment of monetary awards.

A combined rating in excess of 30 percent for right knee disability prior to August 19, 2016 is denied; an increased (to 40 percent) combined schedular is granted for the right knee disability effective from August 19, 2016, and subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


